Citation Nr: 0030310	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  95-20 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from January to September 
1955.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 1995 the RO, in pertinent part, denied 
entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.

In September 1997, after adjudicating other claims then 
pending on appeal, the Board of Veterans' Appeals (Board) 
remanded the claim of entitlement to special monthly pension 
by reason of being in need of aid and attendance or on 
account of being housebound to the RO for further development 
and adjudicative actions.

In May 2000 the RO granted entitlement to special monthly 
pension at the housebound rate.

In June 2000 the RO denied entitlement to special monthly 
pension by reason of being in need of aid and attendance.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
38 U.S.C.A. § 5103A(a)(1)-(3) (as amended by the Veterans 
Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 
2096 (2000)).

In the veteran's case at hand, the record shows that he was 
extensively examined by VA in late 1999, pursuant to his 
claim for special monthly pension by reason of being in need 
of aid and attendance or on account of being housebound.  As 
the Board pointed out earlier, the RO granted entitlement to 
special monthly pension at the housebound rate.  The evidence 
obtained on the November 1999 VA examination shows the 
veteran did not appear to need aid and attendance for support 
of care at home as he reported that he was fine taking care 
of himself as he is.  However, the veteran submitted a June 
2000 letter from a physician at a private medical facility 
noting that the veteran was a patient.  He had a long history 
of lung cancer, left-sided lobectomy surgery, diabetes, and 
severe chronic obstructive pulmonary disease..

The physician noted that recently the veteran's physical 
condition had deteriorated, and he felt that he probably 
needed someone to stay with him to help him with his 
activities of daily living.  The physician noted that he was 
in agreement with the veteran that he should have a relative 
living with him in a bigger apartment to help him.  The 
nature and extent of help the veteran needs, and whether it 
renders him eligible for special monthly pension by reason of 
being in need of aid and attendance is not apparent from the 
physician's correspondence.

The disabilities accounting for the veteran's permanent and 
total disability rating for pension purposes with special 
monthly pension at the housebound rate consist of chronic 
obstructive pulmonary disease, rated as 100 percent 
disabling; chronic paranoid type schizophrenia, rated as 50 
percent disabling; diabetes mellitus, rated as 20 percent 
disabling; vision loss, rated as 20 percent disabling; 
degenerative arthritis of the right knee, rated as 10 percent 
disabling; degenerative arthritis of the left knee, rated as 
10 percent disabling; lung cancer, heart and blood pressure 
condition, asthma, and condyloma acuminata, perianal skin, 
all evaluated as noncompensable.

The Board is of the opinion that the duty to assist in this 
case entails the conduction of contemporaneous comprehensive 
examinations to ascertain whether the veteran's disabilities 
have rendered him unable to independently accomplish the 
activities of self-care and daily living on a regular basis 
without the regular aid and attendant of another person.

In light of the above, this case is remanded to the RO for 
further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his ability or lack thereof 
to independently perform the activities 
of self-care and daily living.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
medical examination to include an aid and 
attendance examination (VA Form 2680) to 
ascertain whether the veteran is able to 
independently perform the activities of 
daily living and self-care on a regular 
basis.  

The examiner should ascertain whether any 
further special medical examinations 
and/or studies are needed.  

The claims file and a separate copy of 
this remand must be made available to the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.

The examiner is requested to express an 
opinion as to whether the veteran, due to 
his multiple disabilities, has been 
rendered unable to accomplish 
independently on a regular basis the 
activities of self-care and daily living, 
or is in need of the aid and attendance 
of another individual in this regard.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
special monthly pension by reason of 
being in need of the aid and attendance 
of another person.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure without 
good cause shown to report for a scheduled VA examination(s) 
may result in the denial of his claim for special monthly 
pension benefits including its denial.  38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


